 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee ee a 7
UNITED STATES OF AMERICA

3S "ORDER
MICHAEL FALU, 19 Cr. 937 (NRB)

Defendant.

WHEREAS, this Court has set a discovery schedule for the
above-captioned case;

AND WHEREAS, the Government has requested access to the
case file maintained by the U.S. Probation Office for the
defendant, Michael Falu, so the Government can prepare its case
and ensure that it is able to meet its discovery obligations;

IT IS HEREBY ORDERED that the U.S. Probation Office
provide a copy of the complete case file maintained for the
defendant, Michael Falu, to counsel for the Government and to the
defendant, Michael Falu.

SO ORDERED:

Dated: January JS, 2020
New York, New York

    

&
nN
.

THE HONORABLE NAOMI R. BUCHWALD
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

1
